Case 1:14-cv-02887-JLK-MEH Document 281-2 Filed 06/23/20 USDC Colorado Page 1 of 4
Case: 1:11-cv-00277-TSB Doc #: 199 Filed: 10/20/14 Page: 1 of 4 PAGEID #: 913

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KELVIN R. LOVETT, : Case No. 1:11-cv-277
Plaintiff, ; Judge Timothy S. Black

vs.
STEVEN COLE, e¢ al.,

Defendants.

ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF'S
MOTION TO BE FREE FROM PHYSICAL RESTRAINTS AND PRISON
UNIFORM DURING TRIAL (Doc. 180)

This civil action is before the Court on Plaintiff's motion to be free from physical
restraints and prison uniform during trial (Doc. 180) and the parties’ responsive
memoranda (Docs. 183, 189).' Specifically, Plaintiff claims that requiring him to appear
at trial in his prison uniform and shackles will unfairly prejudice his fundamental right to
a fair trial by affecting the jury’s ability to evaluate his credibility.

I. PHYSICAL RESTRAINTS

Plaintiff moves the Court to be free of physical restraints at trial. (Doc. 180). In

the alternative, Plaintiff moves the Court to employ the minimum restraints necessary,

keep all restraints outside the view of the jury, and provide jurors with a curative

instruction. (/d.)

 

' Additionally, Defendants filed a motion for a hearing on this issue. (Doc. 193). The Court finds the
pleadings are clear on their face, and that oral argument and/or an evidentiary hearing is not necessary.
See Whitescarver v. Sabin Robbins Paper Co., Case No. C-1-03-911, 2006 U.S. Dist. LEXIS 515243, at
*7 (S.D. Ohio July 27, 2006) (C.J. Dlott) (“Local Rule 7.1(b)(2) leaves the court with discretion whether
to grant a request for oral argument.”).
Case 1:14-cv-02887-JLK-MEH Document 281-2 Filed 06/23/20 USDC Colorado Page 2 of 4
Case: 1:11-cv-00277-TSB Doc #: 199 Filed: 10/20/14 Page: 2 of 4 PAGEID #: 914

The United States Supreme Court has repeatedly recognized that requiring
litigants to appear in court in shackles and a prison uniform is unduly prejudicial.
Holbrook v. Flynn, 475 U.S. 560, 568-69 (1986).? The Sixth Circuit has also explained
that there is an “inherent prejudice to a defendant who is shackled while in the
courtroom.” U.S. v. Waldon, 206 F.3d 597, 607 (6th Cir. 2000), cert. denied, 531 U.S.
881 (2000). Although the presumption of innocence is not at issue here, circuit courts
have recognized that fairness to all parties in both civil and criminal trials is fundamental.
Bailey v. Sys. Innovation, Inc., 852 F.2d 93, 98 (3rd Cir. 1988).

Historically, the correctional officers of the respective Ohio Department of
Rehabilitation and Correction (“ODRC”) correctional facilities where the inmate plaintiff
resides and is held pending trial, work together in corroboration with the United States
Marshal’s office and court personnel to ensure the safety and security of all trial
participants. ODRC normally uses physical restraints, but only those restraints which are
necessary. This procedure is consistent with the rulings of the Supreme Court cited
herein.

Both parties cited Freeman v. Collins, No. 2:08-cv-71, 2014 U.S. Dist. LEXIS
10872, at *43-44 (S.D. Ohio Jan. 29, 2014), a case regarding a prisoner’s request to be
free from restraints during a 42 U.S.C. § 1983 excessive force trial. The Freeman court
determined that a stun belt affixed under the inmate plaintiff's clothing in addition to leg

shackles which would be removed and applied outside the view of a recessed jury, would

 

? See also Estelle v. Williams, 425 U.S. 501, 504-05 (1976); Illinois v. Allen, 397 U.S. 337, 344-45
(1970).
Case 1:14-cv-02887-JLK-MEH Document 281-2 Filed 06/23/20 USDC Colorado Page 3 of 4
Case: 1:11-cv-00277-TSB Doc #: 199 Filed: 10/20/14 Page: 3 of 4 PAGEID #: 915

assure safety and security. In addition, the inmate plaintiff was assigned the seat farthest
from the jury, which allowed correctional staff to remain discretely near, yet not invade
the province of the jury. In Freeman, these security restraints were not prejudicial to the
plaintiff, but also ensured the safety of the court and jurors.

Even if this Court declined to consider the September 17, 2014 incident, where
Plaintiff allegedly got out of his handcuffs and struck an officer, Plaintiff is currently
serving a 15 year sentence for convictions of rape, kidnapping, and aggravated robbery.
The Court finds that those convictions alone, establish a security nsk. Like in Freeman,
this Court finds that restraints in the form of a stun belt and leg shackles, concealed from
the jury,’ are necessary to ensure the safety of persons in the courtroom, the fairness of
the trial, the integrity of the trial, and to obviate any risk of a mistrial.* These hidden
restraints provide a balance between security and the protection of Plaintiffs
fundamental right to a trial.

Il CIVILIAN CLOTHING

“The potential effects of presenting an accused in prison attire need not . . . be
measured in the abstract. Courts have, with few exceptions, determined that an accused
should not be compelled to go to trial in prison or jail clothing because of the possible

impairment of the presumption so basic to the adversary system.” Estelle, 425 U.S. at

 

3 The Court will curtain counsels’ tables so that the jury is not able to see Plaintiff's shackles. To the
extent the Court cannot conceal Plaintiff's shackles if and when he testifies, the Court will consider
releasing Plaintiff from his shackles for that portion of the trial.

4 Since both the stun belt and shackles will be concealed from the jury, the Court finds that a curative
instruction is unnecessary, and, in fact, would only highlight the issue. However, if Plaintiffs counsel
still requests a curative jury instruction, counsel should include an instruction in their proposed jury
instructions which are due to be filed with the Court on November 6, 2014. (5/14/14 Notation Order).

3
Case 1:14-cv-02887-JLK-MEH Document 281-2 Filed 06/23/20 USDC Colorado Page 4 of 4
Case: 1:11-cv-00277-TSB Doc #: 199 Filed: 10/20/14 Page: 4 of 4 PAGEID #: 916

504. Defendant “generally does not oppose” Plaintiff's request to be free from prison
clothing during trial. (Doc. 183 at PageID 790). Moreover, this Court finds that
permitting Plaintiff to wear street clothing does not pose a security risk. Therefore,
Plaintiff is not required to wear a prison uniform during trial.
Ill. CONCLUSION

Accordingly, Plaintiff's motion to be free from physical restraints and prison
uniform during trial (Doc. 180) is GRANTED IN PART and DENIED IN PART as
explained herein.

IT IS SO ORDERED.

Date. {[O{W Yi Font OMA
Timothy 8.
United Staté trict Judge
